Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The argument against 35 U.S.C. 112(a) is persuasive and, therefore, the 112(a) rejection is being withdrawn.
The following is an examiner’s statement of reasons for allowance:
Kim et al. (US 8,649,565) discloses a method of using SLAM technique to generate a map within an environment while simultaneously predicting and updating the current location and pose of a moving platform by discerning the platform’s relative movement from a set of sensors (col. 7, line 16-20).
Spangler et al. (US 2018/0009526) discloses a method of establishing a        wireless connection using a self-positionable wireless device by focusing a directional wireless beam of the device towards the position of the signal path within the environment ([0023] Figure 5 where a wireless link between the devices is established), and exchanging, by the first device via the first device’s directional wireless beam focused towards the position of the signal path, first data with the second device ([0020] where data between the devices is exchanged).
The closest prior art by Kim et al. and Spengler et al. do not explicitly teach
focusing, by the first wearable device after performing the sector-sweep operation, a directional wireless beam of the first wearable device towards the position of the signal path within the environment;

while refraining from performing the sector-sweep operation,
continuously monitoring, by the first wearable device using the simultaneous localization and mapping sensor, a user’s changes to the position or the orientation of the first wearable device within the map of the environment; and
using, by the first wearable in response to each of the user’s changes, the map of the environment to refocus the first wearable device’s directional wireless beam towards the position of the signal path. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        November 18, 2021